OPINION
WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Alabama to answer an indictment for forgery.
*919The Governor’s Warrant, regular on its face, was introduced in evidence as was a copy of the Alabama indictment.
There is no merit in appellant’s contention that it was necessary that the requisition upon which the Governor of Texas issued the extradition warrant be introduced. Foskett, Ex Parte, Tex.Cr.App., 390 S.W.2d 273.
The judgment is affirmed.